Fourth Court of Appeals
                               San Antonio, Texas
                                      May 22, 2015

                                   No. 04-15-00145-CV

                                   INTEREST OF J.P,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-00980
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.      The
appellant’s brief is due on May 26, 2015. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of May, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court